                        UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                               SOUTHERN DIVISION


 LORI JEAN FRENCH,                                     4:19-CV-04127-VLD
                           Plaintiff,

              vs.                                   MEMORANDUM OPINION
                                                        AND ORDER
ANDREW M. SAUL, Commissioner of
the Social Security Administration,

                           Defendant.


                                  INTRODUCTION

      Plaintiff, Lori Jean French, seeks judicial review of the Commissioner’s

final decision denying her application for social security disability benefits

under Title II of the Social Security Act.1




1SSD/DIB     benefits are called “Title II” benefits and SSI benefits are called “Title
XVI” benefits. Receipt of both forms of benefits is dependent upon whether the
claimant is disabled. The definition of disability is the same under both Titles.
The difference--greatly simplified--is that a claimant’s entitlement to SSD/DIB
benefits is dependent upon one’s “coverage” status (calculated according to
one’s earning history), and the amount of benefits are likewise calculated
according to a formula using the claimant’s earning history. There are no such
“coverage” requirements for SSI benefits, but the potential amount of SSI
benefits is uniform and set by statute, dependent upon the claimant’s financial
situation, and reduced by the claimant’s earnings, if any. There are
corresponding and usually identical regulations for each type of benefit. See
e.g. 20 C.F.R. §§ 404.1520 and 416.920 (evaluation of disability using the five-
step procedure under Title II and Title XVI). Ms. French filed her application
for Title II benefits only. AR152. Her coverage status for SSD benefits expires
on December 31, 2021. AR17. In order to be entitled to SSD benefits,
Ms. French must prove disability on or before that date.
      Ms. French has filed a complaint and has moved the court to reverse the

Commissioner’s final decision denying her disability benefits and to remand the

matter to the Social Security Administration for an award of benefits or for

further proceedings. See Docket Nos. 1 & 15. The government requests the

Commissioner’s decision be affirmed. See Docket No. 17.

      This appeal of the Commissioner’s final decision denying benefits is

properly before the court pursuant to 42 U.S.C. § 405(g). The parties have

consented to this magistrate judge handling this matter pursuant to 28 U.S.C.

§ 636(c).

                                     FACTS2

A.    Procedural Recap

      On November 13, 2016, Ms. French filed a Title II application for

disability and disability insurance benefits, alleging disability beginning on

August 27, 2014. AR152-53. Ms. French has past relevant work as a waitress

and optometric technician. AR337. The Commissioner denied Ms. French’s

claim initially on July 5, 2017, and again on reconsideration September 14,

2017. AR108-12, 119-25. On September 21, 2017, Ms. French filed a written

request for hearing. AR126-27.

      On June 15, 2018, an administrative law judge (ALJ) held a video

conference hearing. AR32-81. On October 1, 2018, the ALJ issued a decision

that was unfavorable. AR12-26. On May 28, 2019, the Appeals Council denied


2These facts are recited from the parties’ stipulated statement of facts (Docket
No. 14). The court has made only minor grammatical and stylistic changes.


                                            2
Ms. French’s request for review of the ALJ’s decision. AR1-4. Upon exhausting

her administrative remedies, Ms. French timely filed this action pursuant to 42

U.S.C. § 405(g).

B.    Medical Facts

      On August 27, 2014, Ms. French injured her left elbow while working as

an optometric technician at Vision Care Associates in Sioux Falls, South

Dakota. AR544-45, 697. After pain in her left arm did not improve for several

weeks, Ms. French sought treatment from Travis Slaba, PA, at Avera Family

Medicine Clinic on September 9, 2014. AR544-45. Travis Slaba, PA,

prescribed naproxen and Tramadol. AR545. He also placed her left arm in a

sling. Id. On September 23, 2014, Ms. French returned to Travis Slaba, PA.

AR540-41. He continued her medications and added nortriptyline. AR541.

      On October 21, 2014, Travis Slaba, PA, referred Ms. French to Dr. Scott

McPherson at CORE Orthopedics. AR526. On November 4, 2014, Ms. French

met with Dr. McPherson. AR361. His diagnosis was left lateral elbow

contusion with resultant lateral epicondylitis and left radial tunnel syndrome.

AR361. Dr. McPherson gave Ms. French an elbow injection and implemented a

10 pound lifting restriction. AR361.

      Ms. French returned to Dr. McPherson on November 25, 2014. AR360.

Ms. French reported less tenderness and pain in her upper left extremity. Id.

Dr. McPherson then released her to full work duty. Id. He also wanted her to

follow up with him in a month. Id.




                                          3
      Ms. French returned to Dr. McPherson on December 22, 2014,

complaining of intermittent pain symptoms in her left upper extremity, but

reported overall she felt somewhat better. AR358. She stated she occasionally

noticed a click, but Dr. McPherson did not elicit any clicking with motion.

AR358. Dr. McPherson stated Ms. French had minimal symptoms over the

radial tunnel level. AR358. Dr. McPherson recommended they monitor her

progress and have Ms. French return in two months. Id.

      Ms. French returned to Dr. McPherson on January 7, 2015, complaining

of acute pain that caused trouble using her left upper extremity. AR357.

Ms. French reported she had started a new position as a technician for an

ophthalmologist. AR357. Dr. McPherson prescribed a Medrol dose pack along

with a cockup splint for nightwear and H-wave therapy. Id. He also prescribed

hydrocodone for use with more intense breakthrough pain. Id.

      Ms. French returned to Dr. McPherson on January 14, 2015,

complaining of some pain and discomfort in the lateral elbow and forearm

region. AR356. She had changed employers. Id. Ms. French stated she had

experienced some improvement with H-wave therapy, occupational therapy and

activity precautions. Id. Dr. McPherson recommended that Ms. French

continue with the H-wave therapy and occupational therapy. Id.

Dr. McPherson stated Ms. French could continue with intermittent use of anti-

inflammatory agents and Tylenol for pain control. Id. He also recommended

work restrictions that Ms. French avoid forceful gripping, grasping or stressful

use of her left upper extremity along with a 10 pound lifting restriction. Id.

                                           4
      On March 25, 2015, Ms. French went back to Dr. McPherson with

similar complaints of left upper extremity pain. AR355. At this visit,

Dr. McPherson injected her left lateral epicondyle region with 1.5 cc of

Celestone, 1.5 cc of lidocaine and 1.5 cc of Marcaine. Id.

      Ms. French returned to Dr. McPherson on May 8, 2015, for increasing

pain in her left arm which was disrupting her sleep. AR354. Dr. McPherson

recommended that Ms. French have surgery on her left elbow. Id. He

proposed to perform a left lateral epicondyle release combined with a left radial

tunnel decompression. Id.

      Ms. French returned to Dr. McPherson on May 22, 2015, and June 15,

2015, with similar complaints. AR351-53. Because Ms. French had exhausted

all conservative treatment options, Dr. McPherson scheduled her surgery for

June 17, 2015. Id. On June 17, 2015, Dr. McPherson performed a left radial

tunnel decompression and left lateral epicondyle release with partial lateral

epicondyle ostectomy. AR362.

      Following surgery, Ms. French followed up with Dr. McPherson on June

29, 2015. AR350. Dr. McPherson prescribed a Medrol dose and Neurontin.

Id. He also recommended that she start therapy and remain off work. Id.

      On July 13, 2015, Ms. French saw Dr. McPherson complaining of lack of

range of motion and pain. AR349. Ms. French stated her pain had improved

to the point she was able to use her hand and grip and grasp things. Id.

Dr. McPherson stated there were gains yet to be made with range of motion

and strength, but motor and sensations were intact. Id. Dr. McPherson

                                           5
indicated she should continue with occupational therapy and that if her

sympathetic overtone continued she might benefit from stellate ganglion

blocks. Id.

      Dr. McPherson saw Ms. French on July 20, 2015, for perioral type

symptoms.3 AR348. Dr. McPherson recommended she seek advice from her

primary care provider for that complaint. Id. Regarding her left arm,

Dr. McPherson recommended stellate nerve blocks in conjunction with

occupational therapy. Id.

      On July 24, 2015, Ms. French had herpes zoster and reported burning

pain over her surgical site. AR347. Ms. French had been set up for stellate

ganglion blocks but had not had them yet. Id. Dr. McPherson explained the

treatment for chronic pain. Id. He prescribed Vitamin C, Capsaicin cream,

Celebrex, and Norco. Id. Dr. McPherson also indicated that Ms. French was to

remain off work and continue occupational therapy. Id.

      Ms. French returned to Dr. McPherson on August 13, 2015, complaining

of increasing sympathetic tone of the left arm with burning, stinging sensation

over the surgical site. AR346. On examination, Ms. French had light touch

sensitivity over the surgical site. Id. The surgical side was healing well. Id.

Dr. McPherson discontinued Celebrex and the lidocaine patch and instead

prescribed a Medrol dose pack. Id. He also recommended that Ms. French



3 “Perioral” is defined as “of, relating to, occurring in, or being the tissue
around the mouth.” See Merriam-Webster Dictionary, Perioral,
https://www.merriam-webster.com/medical/perioral. All internet citations in
this opinion last accessed March 9, 2020.
                                            6
continue with the stellate ganglion blocks with Dr. Lockwood and continue

with occupational therapy. Id.

      Dr. Lockwood performed left stellate ganglion blocks on Ms. French’s left

arm on August 11, August 13, August 14, August 17, and August 26, 2015.

AR462, 457, 451, 445, 439.

      On August 26, 2015, and September 16, 2015, Ms. French returned to

Dr. McPherson after Dr. Lockwood performed these stellate ganglion blocks.

AR344-45. Dr. McPherson stated that Ms. French seemed to note some

decrease in the intensity of her pain symptoms (AR345) and some improvement

in range of motion (AR344). Dr. McPherson’s impression remained of left

lateral epicondylitis radial tunnel syndrome, surgically treated with chronic

regional pain. AR345. Dr. McPherson referred Ms. French to Dr. Metz for

further treatment. AR344. Dr. McPherson stated they might have to go quite

slowly, but he encouraged her to get back to meaningful employment. Id.

      Ms. French went to Dr. Metz on September 22, 2015. AR434. Dr. Metz

assessed Ms. French with complex regional pain syndrome of the left upper

extremity. Id. Dr. Metz recommended placement of a trial spinal cord

stimulator following a psychological evaluation. AR435.

      Dr. John Cook of Dakota Dunes Midwest Pain Clinic referred Ms. French

to Donald E. Baum, PhD, for a psychological evaluation prior to a possible

neurostimulator implant. AR373. On January 22, 2016, Dr. Baum

interviewed Ms. French and also administered the Minnesota Multiphasic

Personality Inventory 2, Beck Depression Inventory 2d Ed., Beck Anxiety

                                           7
Inventory and behavioral pain evaluation. AR373-91. Ms. French stated she

was currently working as an eye technician 30+ hours a week. AR374. She

stated she had many interests, but particularly enjoyed working out,

swimming, traveling, and doing family things. Id. Dr. Baum indicated that

Ms. French would benefit from the placement of a spinal cord stimulator and

made three specific recommendations. AR377. He recommended Ms. French

undergo cognitive psychotherapy treatment to lower her depression and anxiety

symptoms in an effort to manage her chronic pain issues. Id. He

recommended Ms. French undergo behavioral pain management to extinguish

exaggerated symptomatic pain behaviors. AR378. Dr. Baum also recommend

Ms. French learn desensitization and relaxation methods to reduce her stress

and anxiety levels. Id.

      On November 25, 2015, Ms. French sought treatment from Dr. Cook at

the Midwest Pain Clinic. Dr. Cook recommended a trial spinal cord stimulator

be implanted for pain reduction. AR580. In addition, Dr. Cook prescribed pain

medications, topical creams, and performed an incisional peripheral nerve

block of her left elbow with an ulnar peripheral nerve block on June 7, 2016.

AR569, 572, 576, 589.

      On January 26, 2016, Ms. French’s occupational therapist stated she

had 35 pounds right hand grip strength and 20 pounds left hand grip strength.

AR395. Ms. French had shown improvement in tactile stimulus tolerance, as

well as with activity of the arm. Id. The occupational therapist indicated




                                          8
Ms. French did have limited strengths and function in using the arm and/or

light/moderate or heavy use activity. Id. She was working. Id.

      On June 7, 2016, Dr. Cook placed the spinal cord stimulator for a trial.

AR610. On June 9, 2016, Ms. French had the spinal cord stimulator lead

removed early because it was not working on the left side. AR600, 602. On

September 20, 2016, Dr. Cook surgically inserted a new trial spinal cord

stimulator lead. AR566. On September 23, 2016, Ms. French returned to

Dr. Cook because the spinal cord stimulator was causing pain, burning, and

stinging. AR615. Dr. Cook removed the trial stimulator on this date. AR617.

      On October 20, 2016, Dr. Hain noted Ms. French had arm pain relieved

with spinal stimulation. AR749. Dr. Hain placed the spinal cord stimulator.

AR749.

      On November 16, 2016, Ms. French returned to Dr. Cook complaining of

right hip pain that radiated into her right leg. AR562. Dr. Cook did a lumbar

epidural steroid injection of the L5-S1. AR563.

      On December 5, 2016, Ms. French began counseling with Dr. Shelley

Sandbulte for major depression and pain coping. AR798-839.

      On December 14, 2016, Ms. French underwent a propofol infusion for

migraines at the Midwest Pain Clinic. AR657. She also complained to

Dr. Cook about tenderness over the spinal cord stimulator site. AR675.

      On January 11, 2017, Ms. French returned to Dr. Cook, complaining of

headaches which Ms. French believed was being caused by the spinal cord

stimulator. AR679. Dr. Cook referred Ms. French to Dr. Hain. Id.

                                          9
      On March 3, 2017, Ms. French consulted with Dr. Christopher Janssen

for the purposes of an independent medical evaluation/impairment rating.

AR697. Ms. French had 100 degrees flexion in the left elbow, compared to 150

degrees on the right; 80 degrees pronation in the left elbow, compared to 90

degrees on the right; and 60 degrees supination in the left elbow, compared to

90 degrees on the right. AR699. Dr. Janssen opined that Ms. French

experiences continual severe and debilitating pain as a result of the injury

Ms. French suffered on August 27, 2014. AR707. In addition, Dr. Janssen

also opined that Ms. French will continue to suffer from continual, severe,

debilitating pain. Id. On May 1, 2017, Dr. Hain removed the spinal cord

stimulator. AR747-48, 841-42.

      On July 20, 2017, Ms. French began treatment with Dr. Flickema at

Avera Integrative Medicine. AR1052-57. Dr. Flickema treated with

acupuncture. Id.

      From January 5, 2018, through June 7, 2018, Ms. French sought

treatment from Dr. Cho at Midwest Pain and Rehabilitation. AR1130-79. She

was treated with medication, injections and physical therapy. Id.

C.    State Agency Medical Consultant Opinions

      On September 11 and 13, 2017, state agency medical consultants Jerry

Buchkoski, Ph.D., and James Barker, M.D., reviewed the evidence and opined

as follows:

      a.      Ms. French has severe medically determinable impairments of
              fibromyalgia, spine disorders, and osteoarthritis and allied
              disorders. AR100.


                                          10
      b.    Ms. French has pain symptoms. AR102.

      c.    Ms. French’s medically determinable impairments can reasonably
            be expected to produce the individual’s pain or other symptoms.
            Id.

      d.    Ms. French’s statements about the intensity, persistence and
            functionally limiting effects of her pain symptoms are not
            substantiated by the objective medical evidence alone. Id.

      e.    Ms. French has exertional limitations as follows (AR103):

            i.     She can occasionally (occasionally is cumulatively 1/3 or
                   less of an 8 hour day) lift and/or carry (including upward
                   pulling) 20 lbs. Id.

            ii.    She can frequently (frequently is cumulatively 1/3 up to 2/3
                   of an 8 hour day) lift and/or carry (including upward pulling)
                   10 lbs. Id.

            iii.   She is limited to “occasionally” using her left hand for hand
                   controls. Id.

            iv.    She does not have manipulative limitations. AR104.

D.    Testimony from the Hearing Before the ALJ

      Ms. French reported she experiences burning, stinging, stabbing pain in

her left elbow constantly. AR53. Ms. French reported she continually

experiences pain in her right hip, right shoulder and back at the site where the

spinal cord stimulators were placed. AR53. She also experiences headaches

related to her pain and medications. Id.

      David Perry, Ph.D., appeared at the hearing as a vocational expert (“VE”).

AR72. The VE indicated Ms. French’s past work as an optometric technician

was skilled sedentary work as generally performed in the national economy,

but was light to medium work as Ms. French actually performed it. AR337.



                                           11
The VE indicated Ms. French’s past relevant work as a waitress was semiskilled

light work as generally performed, but medium work as actually performed. Id.

      The ALJ posed a series of hypothetical questions to the VE. AR73-77. In

the first hypothetical question, the ALJ asked the VE to assume as follows:

      we do have an individual who we have an age split. Part of the
      time she was under the age of 50, and now she’s over the age of
      50. Our hypothetical individual has a high school education, and
      past work as described here today. For our first hypothetical, if
      our individual is able to lift and/or carry 20 pounds occasionally,
      and 10 pounds frequently. She cannot lift overhead. Our
      hypothetical individual can sit for about six hours in an eight-hour
      work day, but will need an opportunity to be able to stand up
      and/or change position at her work station for approximately two
      to three minutes after sitting for an hour. After using that
      opportunity, our hypothetical individual could return again to a
      seated position, and continue in the fashion for the remainder of
      the work day. Our hypothetical individual can stand and/or walk
      combined for about six hours in an eight-hour work day. She can
      never climb ladders, ropes, or scaffolds, but can occasionally climb
      ramps and stairs. She can occasionally balance, stoop, kneel, and
      crouch, but can rarely, defined as 1% to 5% of the work day, crawl.
      Our hypothetical individual can rarely, again defined as 1 to 5% of
      the work day, reach overhead with her left non-dominant upper
      extremity. And she can frequently, but not constantly reach in
      other directions with her left non-dominant upper extremity. Our
      hypothetical individual can frequently, but not constantly, engage
      in handling, fingering, and feeling with her left non-dominant
      upper extremity. She should have no exposure to work around
      hazards such as unprotected heights, and fast and dangerous
      moving machinery.

AR73-74. The VE testified the individual depicted in the first hypothetical was

capable of past relevant work as an optometric technician as that job is

generally performed (i.e. sedentary), but not as Ms. French actually performed

it at the light/medium exertional level. AR74-75. The VE testified Ms. French

could not perform her past work as a waitress. AR74.



                                         12
      The second hypothetical kept the parameters of the first hypothetical but

limited the person’s lifting and carrying to 10 pounds occasionally and less

than 10 pounds frequently; the VE indicated that the person was able to do

past relevant work as an optometric technician at a sedentary level as

described in the Dictionary of Occupational Titles. AR74-75.

      The third hypothetical kept the parameters of the two prior hypotheticals

but also added that the person would be limited to occasional reaching in front

and laterally and occasional handling, fingering, and feeling with the left non-

dominant upper extremity. AR75. Under the third hypothetical, the VE

testified that the person would not be able to perform past relevant work as an

optometric technician. Id. Under the third hypothetical, the VE testified that

the person would not be able to perform any other jobs. AR76.

      The VE testified that absenteeism and tardiness for medical

appointments two to three times a week that would require being absent four

to five hours on those occasions eliminates competitive employment. AR77.

E.    The ALJ’s Decision4

      The ALJ concluded at step one that Ms. French had engaged in

substantial gainful activity from August 27, 2014, to January 2, 2015, but not




4The parties’ joint statement did not include a detailed description of the
decision of the ALJ. This section of the recitation of facts is the court’s own
description.
                                           13
from January 2, 2015, to the date of the hearing on June 15, 2018.5 AR17-18.

       At step two, the ALJ found Ms. French suffered from the following severe

medically determinable impairments: complex regional pain syndrome, status

post-left lateral epicondylectomy with partial ostectomy and radial tunnel

release; degenerative disc disease, cervical and lumbar spine. AR18. The ALJ

rejected Ms. French’s testimony that she was recently diagnosed with arthritis

in her right hand because there was no documentation in the record of a

medically determinable impairment of her right hand. AR18. The ALJ also

rejected Ms. French’s asserted anxiety and depression as severe impairments

because the ALJ found these conditions only minimally limited Ms. French’s

basic work activities. AR19-20.

       At step three, the ALJ found Ms. French did not have an impairment or

combination of impairments that met or medically equaled one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.

       At step four, the ALJ concluded Ms. French had the following physical

residual functional capacity (RFC):

       [T]he claimant has the residual functional capacity to perform a
       range of sedentary work as defined in 20 C.F.R. 404.1567(a).
       Specifically, she can lift and/or carry 10 pounds occasionally and
       less than 10 pounds frequently. She cannot lift overhead. The
       claimant can sit for about 6 hours in an 8-hour workday, but
       would need an opportunity to be able to stand up and/or change
       position at her workstation for approximately 2 to 3 minutes after
       sitting for an hour. After using that opportunity, the claimant

5Ms.  French does not take issue with this analysis, instead asking this court to
find that she was entitled to benefits beginning “January 2, 201[5].” See
Docket No. 16 at p. 16. Counsel for Ms. French wrote in his brief January 2,
2017, but that is not the date the ALJ found Ms. French’s SGA ended. The
court assumes this to be a typographical error in counsel’s brief.
                                          14
        could return again to a seated position and continue in that
        fashion for the remainder of the workday. She can never climb
        ladders, ropes, or scaffolds, but can occasionally climb ramps and
        stairs. She can occasionally balance, stoop, kneel, and crouch,
        but can rarely (defined as 1%-5% of the workday) crawl. The
        claimant can rarely (defined at 1%-5% of a workday) reach
        overhead with her left, non-dominant upper extremity, and she can
        frequently, not constantly, reach in other directions with her left,
        non-dominant upper extremity. The claimant can frequently, but
        not constantly, engage in handling, fingering, and feeling with her
        left, non-dominant upper extremity. She should have no exposure
        to work around hazards, such as unprotected heights and fast and
        dangerous moving machinery.

AR21.

        In view of this RFC, the ALJ opined Ms. French could return to past

relevant work as an optometric technician. AR25. The ALJ clarified its opinion

was not that Ms. French could return to this job as she actually performed it—

which was at the light to medium exertional level. Id. However, the ALJ,

relying on the VE’s opinion, concluded Ms. French could perform this job at the

level it is generally performed at, which required only a sedentary exertional

level. Id.

        The ALJ’s conclusion on this point led it to hold that Ms. French was not

disabled. A finding of not disabled having been made at step four of the

analysis, the ALJ did not proceed to any step five analysis. AR26.

                                   DISCUSSION

A.      Standard of Review

        When reviewing a denial of benefits, the court will uphold the

Commissioner’s final decision if it is supported by substantial evidence on the

record as a whole. 42 U.S.C. § 405(g); Biestek v. Berryhill, 589 U.S. ___, 139 S.

                                           15
Ct. 1148, 1154 (2019); Minor v. Astrue, 574 F.3d 625, 627 (8th Cir. 2009).

Substantial evidence is defined as more than a mere scintilla, less than a

preponderance; it is such relevant evidence as a reasonable mind might accept

as adequate to support the Commissioner’s conclusion. Biestek, 139 S. Ct. at

1154; Richardson v. Perales, 402 U.S. 389, 401 (1971); Klug v. Weinberger,

514 F.2d 423, 425 (8th Cir. 1975). “This review is more than a search of the

record for evidence supporting the [Commissioner’s] findings, and requires a

scrutinizing analysis, not merely a rubber stamp of the [Commissioner’s]

action.” Scott ex rel. Scott v. Astrue, 529 F.3d 818, 821 (8th Cir. 2008)

(cleaned up).

      In assessing the substantiality of the evidence, the evidence that detracts

from the Commissioner’s decision must be considered, along with the evidence

supporting it. Minor, 574 F.3d at 627. The Commissioner’s decision may not

be reversed merely because substantial evidence would have supported an

opposite decision. Woolf v. Shalala, 3 F.3d 1210, 1213 (8th Cir. 1993); Reed v.

Barnhart, 399 F.3d 917, 920 (8th Cir. 2005). If it is possible to draw two

inconsistent positions from the evidence and one of those positions represents

the Commissioner’s findings, the Commissioner must be affirmed. Oberst v.

Shalala, 2 F.3d 249, 250 (8th Cir. 1993). “In short, a reviewing court should

neither consider a claim de novo, nor abdicate its function to carefully analyze

the entire record.” Mittlestedt v. Apfel, 204 F.3d 847, 851 (8th Cir. 2000)

(citations omitted).




                                          16
      The court must also review the decision by the ALJ to determine if an

error of law has been committed. Smith v. Sullivan, 982 F.2d 308, 311

(8th Cir. 1992); 42 U.S.C. § 405(g). Specifically, a court must evaluate whether

the ALJ applied an erroneous legal standard in the disability analysis.

Erroneous interpretations of law will be reversed. Walker v. Apfel, 141 F.3d

852, 853 (8th Cir. 1998) (citations omitted). The Commissioner’s conclusions

of law are only persuasive, not binding, on the reviewing court. Smith, 982

F.2d at 311.

B.    The Disability Determination and the Five-Step Procedure

      Social Security law defines disability as the inability to do any

substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than twelve

months. 42 U.S.C. §§ 416(I), 423(d)(1); 20 C.F.R. § 404.1505. The impairment

must be severe, making the claimant unable to do his previous work, or any

other substantial gainful activity which exists in the national economy. 42

U.S.C. § 423(d)(2); 20 C.F.R. §§ 404.1505-404.1511.

      The ALJ applies a five-step procedure to decide whether an applicant is

disabled. This sequential analysis is mandatory for all SSI and SSD/DIB

applications. Smith v. Shalala, 987 F.2d 1371, 1373 (8th Cir. 1993); 20 C.F.R.

§ 404.1520. The five steps are as follows:

      Step One: Determine whether the applicant is presently engaged
      in substantial gainful activity. 20 C.F.R. § 404.1520(b). If the
      applicant is engaged in substantial gainful activity, he is not
      disabled and the inquiry ends at this step.
                                             17
Step Two: Determine whether the applicant has an impairment or
combination of impairments that are severe, i.e. whether any of the
applicant=s impairments or combination of impairments
significantly limit his physical or mental ability to do basic work
activities. 20 C.F.R. § 404.1520(c). If there is no such impairment
or combination of impairments the applicant is not disabled and
the inquiry ends at this step. NOTE: the regulations prescribe a
special procedure for analyzing mental impairments to determine
whether they are severe. Browning v. Sullivan, 958 F.2d 817, 821
(8th Cir. 1992); 20 C.F.R. § 1520a. This special procedure
includes completion of a Psychiatric Review Technique Form
(PRTF).

Step Three: Determine whether any of the severe impairments
identified in Step Two meets or equals a “Listing” in Appendix 1,
Subpart P, Part 404. 20 C.F.R. § 404.1520(d). If an impairment
meets or equals a Listing, the applicant will be considered disabled
without further inquiry. Bartlett v. Heckler, 777 F.2d 1318, 1320
n.2 (8th Cir. 1985). This is because the regulations recognize the
“Listed” impairments are so severe that they prevent a person from
pursuing any gainful work. Heckler v. Campbell, 461 U.S. 458,
460, (1983). If the applicant’s impairment(s) are severe but do not
meet or equal a Listed impairment the ALJ must proceed to step
four. NOTE: The “special procedure” for mental impairments also
applies to determine whether a severe mental impairment meets or
equals a Listing. 20 C.F.R. § 1520a(c)(2).

Step Four: Determine whether the applicant is capable of
performing past relevant work (PRW). To make this determination,
the ALJ considers the limiting effects of all the applicant’s
impairments, (even those that are not severe) to determine the
applicant’s residual functional capacity (RFC). If the applicant’s
RFC allows him to meet the physical and mental demands of his
past work, he is not disabled. 20 C.F.R. §§ 404.1520(e);
404.1545(e). If the applicant’s RFC does not allow him to meet the
physical and mental demands of his past work, the ALJ must
proceed to Step Five.

Step Five: Determine whether any substantial gainful activity
exists in the national economy which the applicant can perform.
To make this determination, the ALJ considers the applicant’s
RFC, along with his age, education, and past work experience. 20
C.F.R. § 1520(f).



                                    18
C.    Burden of Proof

      The plaintiff bears the burden of proof at steps one through four of the

five-step inquiry. Barrett v. Shalala, 38 F.3d 1019, 1024 (8th Cir. 1994);

Mittlestedt, 204 F.3d at 852; 20 C.F.R. § 404.1512(a). The burden of proof

shifts to the Commissioner at step five. Nevland v. Apfel, 204 F.3d 853, 857

(8th Cir. 2000); Clark v. Shalala, 28 F.3d 828, 830 (8th Cir. 1994). “This

shifting of the burden of proof to the Commissioner is neither statutory nor

regulatory, but instead, originates from judicial practices.” Brown v. Apfel, 192

F.3d 492, 498 (5th Cir. 1999). The burden shifting is “a long standing judicial

gloss on the Social Security Act.” Walker v. Bowen, 834 F.2d 635, 640 (7th Cir.

1987). Moreover, “[t]he burden of persuasion to prove disability and to

demonstrate RFC remains on the claimant, even when the burden of

production shifts to the Commissioner at step five.” Stormo v. Barnhart 377

F.3d 801, 806 (8th Cir. 2004).

D.    The Parties’ Positions

      Ms. French asserts the Commissioner erred in concluding she could

return to past relevant work as an optometric technician. See Docket No. 16 at

pp. 12-15. Ms. French also asserts the ALJ erred by concluding she could

perform other jobs in the national economy. Id. at pp. 15-16. The

Commissioner asserts the ALJ’s decision is supported by substantial evidence

in the record and should be affirmed.




                                          19
E.    Whether the Record Shows Ms. French Can Perform Past Relevant
      Work as an Optometric Technician as Generally Performed

      1.     Clarification of the Issue

      Given the RFC the ALJ determined for her, the ALJ concluded

Ms. French could not return to work as an optometric technician as she had

actually performed that job, which was at the light/medium exertional level.

However, the ALJ decided Ms. French could perform that past relevant work as

it is generally performed, which is at the sedentary exertional level. Ms. French

alleges this conclusion is not supported by substantial evidence in the record.

      Ms. French’s argument mixes several legal issues and confuses several

facts. For example, her counsel appears to assert the ALJ adopted the physical

RFC opinion that she could lift 20 pounds occasionally and 10 pounds

frequently. See Docket No. 16 at p. 13 (top of the page) (plaintiff’s initial brief).

The ALJ did not adopt this RFC.

      Instead, the ALJ held Ms. French could lift and carry 10 pounds

occasionally and less than 10 pounds frequently. AR20. The 20-pound RFC

opinion is recited in the state agency opinions (see AR90, 103), but the ALJ

gave only “some weight” to these opinions because they were rendered prior to

the addition in the record of later medical evidence supporting greater

limitations. AR24. Thus, the ALJ declined to adopt in toto these RFC

opinions. Id.

      Ms. French’s counsel further compounds the confusion by arguing that

“the RFC actually limited Mrs. French’s use of her left upper extremity to

‘occasionally.’ ” See Docket No. 16 at p. 13. Again, counsel is confusing the
                                             20
state agency RFC opinions with the ALJ’s own conclusion regarding RFC. The

ALJ, in fact, found that Ms. French had the physical RFC to do the following

with her left upper extremity: reach overhead rarely, frequently reach in other

directions, and frequently engage in handling, fingering and feeling. AR21.

The state agency physicians, whose opinions the ALJ did not fully credit,

opined Ms. French had no manipulative limitations (AR91, 104), and could only

occasionally push and pull (AR90, 103).

      The real issue, not so clearly articulated by Ms. French’s counsel, is not

whether the ALJ strictly followed the state agency opinions of RFC. Rather, the

question is whether the ALJ’s own formulation of Ms. French’s physical RFC is

supported by substantial evidence in the record.

      2.    Law Applicable to the RFC Determination

      As is clear from the discussion below, the RFC formulation is not

determined by a state agency consultant or any one medical source but rather

is the exclusive province of the ALJ to determine. Residual functional capacity

is “defined as what the claimant can still do despite his or her physical or

mental limitations.” Lauer v. Apfel, 245 F.3d 700, 703 (8th Cir. 2001)

(citations omitted, punctuation altered). “The RFC assessment is an indication

of what the claimant can do on a ‘regular and continuing basis’ given the

claimant’s disability. 20 C.F.R. § 404.1545(b).” Cooks v. Colvin, 2013 WL

5728547 at *6 (D.S.D. Oct. 22, 2013). The formulation of the RFC has been

described as “probably the most important issue” in a Social Security case.




                                           21
McCoy v. Schweiker, 683 F.2d 1138, 1147 (8th Cir. 1982), abrogation on other

grounds recognized in Higgins v. Apfel, 222 F.3d 504 (8th Cir. 2000).

      When determining the RFC, the ALJ must consider all of a claimant’s

mental and physical impairments in combination, including those impairments

that are severe and those that are nonsevere. Lauer, 245 F.3d at 703; Social

Security Ruling (SSR) 96-8p 1996 WL 374184 (July 2, 1996). Although the

ALJ “bears the primary responsibility for assessing a claimant’s residual

functional capacity based on all the relevant evidence . . . a claimant’s residual

functional capacity is a medical question.”6 Lauer, 245 F.3d at 703 (citations

omitted) (emphasis added). Therefore, “[s]ome medical evidence must support

the determination of the claimant’s RFC, and the ALJ should obtain medical

evidence that addresses the claimant’s ability to function in the workplace.” Id.

(citations omitted).

      “The RFC assessment must always consider and address medical source

opinions.” SSR 96-8p. If the ALJ’s assessment of RFC conflicts with the

opinion of a medical source, the ALJ “must explain why the [medical source]

opinion was not adopted.” Id. “Medical opinions from treating sources about

the nature and severity of an individual’s impairment(s) are entitled to special



6 Relevant evidence includes: medical history; medical signs and laboratory
findings; the effects of treatment, including limitations or restrictions imposed
by the mechanics of treatment (e.g., frequency of treatment, duration,
disruption to routine, side effects of medication); reports of daily activities; lay
evidence; recorded observations; medical source statements; effects of
symptoms, including pain, that are reasonably attributable to a medically
determinable impairment; evidence from attempts to work; need for a
structured living environment; and work evaluations. See SSR 96-8p.
                                            22
significance and may be entitled to controlling weight. If a treating source’s

medical opinion on an issue of the nature and severity of an individual’s

impairment(s) is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial

evidence in the case record, the [ALJ] must give it controlling weight.” Id.

      Ultimate issues such as RFC, “disabled,” or “unable to work” are issues

reserved to the ALJ. Id. at n.8 (emphasis added). Medical source opinions on

these ultimate issues must be considered by the ALJ in making these

determinations, but such opinions are not binding on the ALJ, even when the

opinion is rendered by a treating source. Id. Thus, Ms. French’s counsel’s

understanding of the state agency opinion of RFC as binding is simply not

the law.7

      When writing its opinion, the ALJ “must include a narrative discussion

describing how the evidence supports each conclusion, citing specific medical

facts . . . and nonmedical evidence. . . In assessing RFC, the adjudicator must

. . . explain how any material inconsistencies or ambiguities in the evidence in

the case record were considered and resolved.” Id.

      Finally, “[T]o find that a claimant has the [RFC] to perform a certain type

of work, the claimant must have the ability to perform the requisite acts day in

and day out, in the sometimes competitive and stressful conditions in which


7 Ms. French’s counsel’s misconstruing of the law was continued in his reply
brief where he continually refers to the state agency consultant’s RFC opinion
as “the RFC,” failing to acknowledge that “the RFC” is the RFC determined by
the ALJ, not the state agency consultant. See Docket No. 18 at p. 2 (plaintiff’s
reply brief).
                                           23
real people work in the real world.” Reed v. Barnhart, 399 F.3d 917, 923 (8th

Cir. 2005) (citations omitted, punctuation altered); SSR 96-8p 1996 WL 374184

(“RFC is an assessment of an individual’s ability to do sustained work-related

physical and mental activities in a work setting on a regular and continuing

basis” for “8 hours a day, for 5 days a week, or an equivalent work schedule.”).

      3.    Application of the Law to the Facts of Ms. French’s Appeal

      Interpreting the gist of Ms. French’s counsel’s argument, it appears the

real argument being asserted is that the ALJ’s conclusion that Ms. French has

the ability to frequently reach in directions other than overhead and frequently

handle, finger and feel, all with her left upper extremity, is not supported by

substantial evidence in the record.

      Although the ALJ purported to give “some weight” to the state agency

physical RFC opinions, with regard to Ms. French’s left upper extremity, it

appears the ALJ rejected those opinions altogether, at least with regard to

Ms. French’s left upper extremity. The agency consultants opined Ms. French

could lift and carry 20 pounds occasionally and 10 pounds frequently. The

ALJ said 10 pounds occasionally and less than 10 pounds frequently. The

agency consultants said Ms. French could only “occasionally” push and pull.

The ALJ concluded Ms. French could “frequently” reach. The agency

consultants opined Ms. French had no manipulative restrictions. The ALJ

concluded she was limited to “frequent” handling, fingering and feeling.

      Other medical opinions of RFC in the record included multiple opinions

from Ms. French’s treating physician, Dr. Scott McPherson. Dr. McPherson

                                           24
wrote work slips for Ms. French on several occasions addressing her ability to

work. AR363-69. These were not formal opinions of Ms. French’s physical

RFC, but appear to be documentation Ms. French would be able to present to

her employer to explain her absence from work. Id.

      On November 4, 2014, Dr. McPherson wrote Ms. French should be

limited to no lifting, no stressful grasping, gripping or torquing with her left

hand, and only light or sedentary use of her left hand. AR369. On January

14, 2015, he wrote the same restrictions with the additional notation “continue

light duty.” AR368. On March 25, 2015, Dr. McPherson wrote the same

restrictions as were imposed in January. AR367.

       On June 29, 2015, Dr. McPherson excused Ms. French from work

entirely until her next doctor’s appointment. AR366. On July 13 and 24 and

August 26, 2015, he continued Ms. French’s no-work status until her next

doctor’s appointment. AR363-65. The last time Ms. French appears to have

seen Dr. McPherson was September 15, 2015. AR344. At this time,

Dr. McPherson referred Ms. French to Dr. Metz and/or to Dr. Brunz. Id.

Dr. McPherson encouraged Ms. French to continue with occupational therapy,

H-wave therapy, ultrasound, range of motion and to start stress loading her

“arm to see if we can start on a work-hardening program depending on

symptomatology. We may have to go quite slow, but I would encourage her to

try to get back to meaningful employment.” Id.

      The ALJ considered Dr. McPherson’s “return to work” slips as medical

opinions, but it gave those slip opinions little weight. AR25. The ALJ

                                            25
characterized the work slips as time-limited in nature—i.e. they were not

opinions as to Ms. French’s long-term RFC or ability to work. Id. As such, the

ALJ found they represented temporary, not permanent, limitations imposed by

Ms. French’s left upper extremity impairment. Id.

      On March 3, 2017, approximately one year and three months before the

ALJ hearing, Ms. French had an independent medical exam with

Dr. Christopher Janssen for the purpose of obtaining an impairment rating.

AR697-707.8 Dr. Janssen reviewed all of Ms. French’s medical records to that

date, including psychological records. AR700-05. He took an oral medical

history from Ms. French. AR697-99. He then conducted a number of physical

examinations of Ms. French. AR699-700.

      Dr. Janssen found objective evidence in support of the diagnoses by

multiple other physicians9 that Ms. French suffers from complex regional pain

syndrome in her left upper extremity. AR699-98, 705-06. Among these

findings were mottled skin in the left upper extremity as compared to the right,

soft tissue atrophy on the left as compared to the right (22.5 cm vs. 25 cm), dry

skin on the left as compared to the right, objective diminished range of motion



8 Dr. Janssen’s notes state he explained to Ms. French that he would be
sending a report of his examination of her “to the requesting client,” but the
report itself does not indicate who that client was. AR697. The evaluation with
Dr. Janssen does not appear to have been a consultative examination
purchased by the ALJ but, rather, an examination in support of a claim for
workers compensation benefits.

9The other physicians who had agreed on this diagnosis include Dr. Hain,
Dr. McPherson, Dr. Metz, and Dr. Lockwood. AR705.


                                          26
and stiffness of the left as compared to the right,10 and allodynia and

hyperalgesia in the left elbow.11 AR699, 705.

      Applying the American Medical Association Guides 6th Edition,

Dr. Janssen found Ms. French met the diagnostic criteria for complex regional

pain syndrome, noting the objective findings discussed above. AR705. In

addition, Dr. Janssen stated there was no other diagnosis that better explained

her objective signs and symptoms. Id. He noted Ms. French had had multiple

treatments for her pain including occupational therapy, medications, nerve

blocks, surgery, and spinal cord stimulation. Id.

      Dr. Janssen opined Ms. French had reached maximum medical

improvement—that her condition was not expected to improve or change

significantly. AR706. Again using the AMA Guides, Dr. Janssen gave

Ms. French a 13-percent permanent upper extremity impairment rating and an

8-percent whole person impairment rating. AR707. Other than Ms. French’s

own description to Dr. Janssen of her functional limitations (AR697-99),

Dr. Janssen did not give specific opinions regarding Ms. French’s discrete RFC.

AR 697-707. The ALJ does not mention Dr. Janssen’s opinion at all in its

opinion denying benefits. AR15-26. In her brief in this case, Ms. French’s



10Ms. French had 100 degrees of flexion on the left and 150 on the right. She
had 80 degrees of pronation on the left and 90 on the right. She had 60
degrees of supination on the left and 90 on the right. AR699.

11 An article in The Lancet Neurology defines allodynia as pain from a stimulus
that usually does not provoke pain. The Lancet, Vol. 13, Issue 9, p. 924
(Sept. 1, 2014). The article explains hyperalgesia is increased pain from a
stimulus that usually provokes pain, but not the level of pain experienced. Id.
                                          27
counsel also fails to address the import of Dr. Janssen’s opinion and the ALJ’s

failure to address it. See Docket No. 16.

      The Commissioner, for his part, side-steps any in-depth analysis

regarding the ALJ’s formulation of the RFC. Instead, the Commissioner seizes

upon Ms. French’s counsel’s apparent mistake or confusion about what,

exactly, was the RFC and simply posits that the record supports the ALJ’s

conclusion.

      The Commissioner does assert that the ALJ’s finding regarding

Ms. French’s use of her left upper extremity was supported by evidence in the

record, noting “reduced range of motion in the left arm, but that functional

testing indicated she possessed full strength and intact motor coordination

(AR23; see JSMF 21, 31).” See Docket No. 17 at p. 9 (Commissioner’s brief in

support of affirmance). The Commissioner also asserts Ms. French’s activities

of daily living (“ADLs”) supported the ALJ’s RFC determination, noting that she

cares for her personal needs, cooks, works part-time, works out at the gym,

vacuums, does laundry, and drives. Id. (citing AR 23-24).

      If Ms. French is taking issue with the ALJ’s RFC formulation, which the

court understands her to be doing, it is insufficient for the Commissioner to

merely cite to the ALJ’s own decision as support for that RFC. The question is

not solely whether the ALJ’s opinion supports the RFC formulation, but rather

whether the record contains substantial evidence supporting the ALJ’s RFC.

The Commissioner does not discuss Dr. Janssen’s opinion or the treating

records or opinions of any other medical source.

                                            28
      The ALJ in its opinion in the passage cited to by the Commissioner

wrote: “The objective medical evidence is not completely consistent with, nor

does it fully support, the claimant’s allegations regarding the intensity of the

limiting effects of the impairment affecting her left arm. The record does

support some limitation in range of motion due [sic] in the left upper extremity.

However, the most recent functional testing indicates that the claimant

possessed full strength and intact motor coordination. (see, e.g. Ex. 2F/6; Ex.

3F/54).” See AR 23.

      The two exhibits cited by the ALJ do not support the ALJ’s assertion that

Ms. French “possessed full strength and intact motor coordination.” Exhibit 2F

at page 6 is a July 13, 2015, record from Dr. McPherson. See AR349. On that

date, Dr. McPherson was evaluating Ms. French after she had undergone

surgery on her left upper extremity for “radial nerve decompression with lateral

epicondyle release and partial ostectomy on 06-17-2015.” Id. Dr. McPherson

noted Ms. French was having neuropathic pain in the lateral epicondylar

region, but did experience improvement in that she was now able to grip and

grasp things with her left hand. Id. She was still having stiffness and inablility

to fully extend or flex her elbow. Id. Dr. McPherson noted she had gains yet to

be made in terms of range of motion and strength in her left upper extremity—

i.e. she was impaired in terms of range of motion and strength. Id. He kept

her on a “no work” status at this time and referred her to occupational therapy

to work on range of motion and to prevent permanent stiffness. Id. Nowhere in

this record does Dr. McPherson state Ms. French had “full strength and intact

                                           29
motor coordination” as quoted by the ALJ in its opinion. Compare AR23 with

AR349 (Ex. 2F/6).

      Nor does the other record cited by the ALJ contain that language.

Exhibit 3F at page 54 is dated October 5, 2015, and is Ms. French’s physical

therapy discharge note. AR425. The substance of this record, in its entirety,

reads as follows:

      Treatment dates: Patient was seen for 6 visits between initial
      evaluation on 8/28/15 and last visit on 9/17/15.

      Treatment Summary: Patient was seen for aquatic therapy due to
      neck and shoulder pain after undergoing left lateral
      epicondylectomy and radial tunnel release. She performed gentle
      [range of motion] exercises for neck and upper extremities as she
      was able to tolerate. She was seen by OT for therapy for her left
      elbow.

      Discharge Plans: Spoke with Stephan Kulzer, OT, CHT, working
      with [Ms. French], on 9/25/15. He reported that patient was
      waiting for approval to have Dr. Mertz do a more permanent nerve
      block. She was going to continue with pool exercises on her own.

AR425. Not only does this medical record fail to state that Ms. French’s

strength and motor coordination were “full” or “intact” as the ALJ represented,

but the record indicates to the contrary that Ms. French’s problems with range

of motion and pain were ongoing and unresolved. Id. To the extent the

Commissioner in this appeal relies on the statement of the ALJ in its opinion at

AR23 to support the RFC formulation, that does not supply substantial

evidence. The underlying documents cited in the opinion also do not support

the ALJ’s assertion.

      Finally, the court notes the ALJ was quite wrong in characterizing these

two records from 2015 as the “most recent functional testing” applicable to
                                         30
Ms. French’s left upper extremity. After October 5, 2015, Ms. French sought

treatment from Dr. Cook at a pain clinic who performed four more surgeries on

Ms. French on June 7 and 9, 2016; September 23, 2016; and October 20,

2016, implanting and removing spinal cord stimulators and different leads to

try to relieve her left upper extremity pain. See AR566, 569, 572, 576, 580,

589, 615, 749. On January 26, 2016, Ms. French’s occupational therapist

documented a significant difference in the grip strengths of Ms. French’s right

and left hands. AR395.

      Dr. Janssen performed his evaluation (described above) of Ms. French on

March 3, 2017, which was also not discussed by the ALJ. Ms. French’s spinal

cord stimulator was removed on May 1, 2017, due to migraine headaches.

AR679, 747-48, 841-42. Ms. French then began receiving acupuncture to try

to address her left upper extremity pain. AR1052-57. From January to June,

2018, right up to the date of the ALJ hearing, Mr. French received treatment

from Dr. Cho at Midwest Pain, who treated her with medication, injections and

physical therapy. AR1130-79. So, not only were the two records cited by the

ALJ not the “most recent” records as the ALJ characterized them, but the

records which were subsequent to these two records showed a pattern of

continuing substantial pain, weakness, and loss of range of motion.

      The ALJ and the Commissioner also rely on Ms. French’s ADLs to

support the RFC formulation. AR23-24. But the ALJ often did not fairly

characterize Ms. French’s ADLs. For example, the ALJ stated Ms. French

worked part-time for two years after the onset date, although her productivity

                                          31
was less than that of other employees. AR24. In fact, the ALJ itself found

Ms. French was engaged in SGA during only the first four months following the

date of onset, not two years. AR17 (engaged in SGA from August 27, 2014, to

January 2, 2015). In addition, one of Ms. French’s co-workers submitted

evidence that starting in 2015 Ms. French was only working at 50-percent

capacity, evidence that Ms. French agreed with. AR49. Fifty-percent capacity

is a little more significant than simply saying Ms. French’s productivity “was

less.” AR24.

      Although Ms. French does the grocery shopping, she can only lift one bag

at a time with her right arm; her family helps carry in groceries. AR56.

Ms. French testified she was not able to reach items on a shelf at the top of a

coat closet. AR57. Ms. French testified she did most of her personal care

using her right hand only. AR58. Ms. French stated she cannot hold a knife

or lift a pot of water, so her family helps her with cooking duties. AR58-59.

Ms. French can hold a pen and sign her name with her right hand, but it is a

slow and laborious process that results in “a scribble.” AR59-60. Ms. French

testified she could not type on a keyboard using her left hand and had

difficulty buttoning buttons and tying. AR61. Although she can vacuum,

Ms. French testified she can “only do a certain amount of that” and then she

has to stop because it hurts. AR61. Ms. French does laundry, but a family

member has to carry the hamper to the laundry room. AR61-62.

      The ALJ summarized, “[t]he claimaint’s daily activities, in particular her

ability to see to her personal cares independently, work, and exercise at a gym

                                          32
5 days per week, are significant, and are more consistent with the residual

functional capacity assessment” that the ALJ formulated. AR24. Ms. French’s

“working” post-onset-date is addressed above.

      Her gym visits are recorded on a functional capacity form Ms. French

filled out April 30, 2017, a time period when she was receiving aqua therapy for

her arm in the pool. AR272, 275. She also noted on this form she can walk on

a treadmill for 60 minutes at a time. AR273. The ALJ does not explain how 5

trips to the gym per week to walk and do aqua therapy establish the RFC for

Ms. French to be able to “reach frequently” with her left upper extremity and to

“frequently” handle, finger and feel with her left upper extremity. AR21.

      Ms. French’s counsel argues that the ALJ erred in concluding she could

return to her past relevant work as an optometric technician. The

Commissioner defends by arguing the ALJ’s decision was based on a valid

hypothetical to a VE and the VE’s resulting opinion. The error did not lie in the

VE’s testimony nor in the hypothetical to the VE. Rather, the error was in the

ALJ’s formulation of the physical RFC for Ms. French’s left upper extremity,

which formed the basis for the hypothetical and the VE’s testimony. Because

the ALJ’s formulation of Ms. French’s physical RFC is not supported by

substantial evidence in the record (as to her left upper extremity), the court

must remand for all the reasons discussed above.

F.    Step Five Analysis

      Ms. French also argues that the ALJ cannot prove there are other jobs in

the national economy which she is capable of performing. See Docket No. 16 at

                                           33
pp. 15-16. However, as noted above, because the ALJ concluded Ms. French

was conclusively not disabled at step four, the ALJ never proceeded to step five.

AR25-26. Therefore, there is no discussion or analysis from the ALJ on the

issue of whether there are other jobs available in substantial numbers in the

national economy which Ms. French can perform. The court will not embark

on that analysis de novo. The court’s job is to review the decision below and

determine whether it is supported by substantial evidence. Because the ALJ

never made any step five determination, there is nothing for the court to

review. Accordingly, the court rejects Ms. French’s invitation to reverse based

on step five.

G.    Type of Remand

      For the reasons discussed above, the Commissioner=s denial of benefits is

not supported by substantial evidence in the record. Ms. French requests

reversal of the Commissioner=s decision with remand and instructions for an

award of benefits, or in the alternative reversal with remand and instructions

to reconsider her case. 42 U.S.C. ' 405(g) governs judicial review of final

decisions made by the Commissioner of the Social Security Administration. It

authorizes two types of remand orders: (1) sentence four remands and

(2) sentence six remands. A sentence four remand authorizes the court to

enter a judgment Aaffirming, modifying, or reversing the decision of the

Secretary, with or without remanding the cause for a rehearing.@ 42 U.S.C. '

405(g).




                                          34
      A sentence four remand is proper when the district court makes a

substantive ruling regarding the correctness of the Commissioner=s decision

and remands the case in accordance with such ruling. Buckner v. Apfel, 213

F.3d 1006, 1010 (8th Cir. 2000). A sentence six remand is authorized in only

two situations: (1) where the Commissioner requests remand before answering

the Complaint; and (2) where new and material evidence is presented that for

good cause was not presented during the administrative proceedings. Id.

Neither sentence six situation applies here.

      A sentence four remand is applicable in this case. Remand with

instructions to award benefits is appropriate Aonly if the record overwhelmingly

supports such a finding.@ Id. at 1011. In the face of a finding of an improper

denial of benefits, but the absence of overwhelming evidence to support a

disability finding by the Court, out of proper deference to the ALJ the proper

course is to remand for further administrative findings. Id., Cox v. Apfel, 160

F.3d 1203, 1210 (8th Cir. 1998).

      In this case, reversal and remand is warranted not because the evidence

is overwhelming, but because the record evidence concerning Ms. French’s left

upper extremity RFC should be clarified and properly evaluated. See also

Taylor v. Barnhart, 425 F.3d 345, 356 (7th Cir. 2005) (an award of benefits by

the court is appropriate only if all factual issues have been resolved and the

record supports a finding of disability). Therefore, a remand for further

administrative proceedings is appropriate.




                                          35
                                  CONCLUSION

     Based on the foregoing law, administrative record, and analysis, this

court hereby

     ORDERS that the Commissioner=s decision is REVERSED and

REMANDED for reconsideration pursuant to 42 U.S.C. ' 405(g), sentence four.

     DATED March 10, 2020.

                                         BY THE COURT:


                                          __________________________________
                                          VERONICA L. DUFFY
                                          United States Magistrate Judge




                                        36
